Exhibit 10.2

AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT

BETWEEN OHSU AND

NOVACEA, INC.

This Amended and Restated Agreement (hereinafter this “Agreement”) is made and
entered into as of May 25, 2007 (“Effective Date”) between the Oregon Health &
Science University (hereinafter OHSU) having offices at 2525 S.W. First Avenue,
Suite 120, Portland, Oregon 97201, and Novacea, Inc. (formerly known as D-Novo
Therapeutics, Inc.) (hereinafter Licensee), a Delaware corporation having
offices at 601 Gateway Blvd., Suite 800, South San Francisco, California 94080;
and hereby amends and restates the Exclusive License Agreement between OHSU and
Licensee effective June 27, 2001 (the “Original License Agreement”).

 

1. BACKGROUND

 

1.01 In the course of fundamental research programs at OHSU, inventions were
conceived which relate to Vitamin D and its analogs in oncology and other
disease therapies. The intellectual property rights resulting from these
inventions (and licensed through this Agreement) are subject to the conditions
set forth in 37 CFR Part 401.

 

1.02 By assignment of the inventions as described in OHSU Disclosure Number
97/413 from the inventors, OHSU is the owner of certain patent rights and
desires to grant licenses under those rights to Licensee for development of
products and processes for public use and benefit. These patent rights include,
but are not limited to, those rights in PCT Patent Application #WO 99/49870
“Vitamin D and its Analogs in the Treatment of Tumors and Other
Hyperproliferative Disorders” and other patent applications related to the
pulsatile high-dose administration of Vitamin D and analogs in tumors and other
hyperproliferative disorders, including, but not limited to those listed in
Appendix A to this Agreement.

 

1.03 Licensee desires to develop processes and methods and marketable products
for public use and benefit by using Licensed Patent Rights.

 

1.04 OHSU and Licensee entered into an agreement dated June 27th, 2001, the
Original License Agreement, which was subsequently amended on November 21, 2005.

 

1.05 OHSU and Licensee hereby seek to further amend and restate the Original
License Agreement as indicated herein.

 

2. DEFINITIONS

 

2.01 “Affiliate” means any legal entity directly or indirectly controlling,
controlled by or under common control with Licensee. Any Affiliate or any joint
venture or other entity formed by Licensee that distributes Licensed Products or
Licensed Processes shall execute (a) this Agreement or (b) a written joinder
agreement in a form satisfactory to OHSU, and will be a Licensee for the
purposes of this Agreement (other than for the purposes of Section 6.01).
Licensee shall be responsible for such Affiliate’s or entity’s performance of
its obligations under this Agreement.



--------------------------------------------------------------------------------

2.02 “Development Plan” means a plan(s) for the development and/or marketing of
the Licensed Patent Rights that demonstrates Licensee’s capability to bring the
Licensed Patent Rights to practical application as such term is defined in 35
U.S.C. §201(f).

 

2.03 “First Commercial Sale” means the initial transfer by or on behalf of
Licensee or its sublicensees of Licensed Products or the initial practice of a
Licensed Process by or on behalf of Licensee or its sublicensees in exchange for
cash or some equivalent to which value can be assigned for the purpose of
determining Net Sales. For the avoidance of doubt, (1) sales for test marketing,
sampling and promotional uses, clinical trial purposes or compassionate or
similar use and (2) transfers of Licensed Products, whether by sale or
otherwise, or practice of the Licensed Process, as between Affiliates of
Licensee, or Affiliates of its sublicensees, will not constitute a First
Commercial Sale or a sale for the purpose of determining Net Sales, provided
that (i) the Affiliate to whom the transfer is made is not an end-user for the
purpose of patient administration, and (ii) if Licensee, or a sublicense, sells
a Licensed Product or Licensed Process to an Affiliate for resale, Net Sales
will include any amounts received by such Affiliate from third parties on the
resale of such Licensed Product or Licensed Process.

 

2.04 “Government” means the government of the United States of America.

 

2.05 “Licensed Fields of Use” means all prophylactic, therapeutic, and
diagnostic uses in humans and/or animals.

 

2.06 “Licensed Know-How” means all proprietary information, methods, processes,
techniques, data and biologic materials (including, without limitation,
pre-clinical and clinical data) which are in the possession of or controlled by
OHSU during the term of this Agreement, which OHSU is free to license or
sublicense, and which is necessary or useful for the manufacture, use or sale of
a Licensed Product in the Licensed Fields of Use or to practice any Licensed
Process in the Licensed Fields of Use in the Licensed Territory. Except as
otherwise expressly agreed by the parties, the license to Licensee of Licensed
Know-How set forth above shall not obligate OHSU to conduct additional research
or otherwise initiate any action with respect to creation of new Licensed
Know-How.

 

2.07 “Licensed Patent Rights” shall mean:

 

  a) U.S. and foreign patent applications and patents listed in Appendix A or
subsequently added to Appendix A by agreement of the parties, all divisions and
continuations of these applications, all patents issuing from such applications,
divisions, and continuations, and any reissues, reexaminations, and extensions
of all such patents;

 

  b) and to the extent that the following contain one or more claims directed to
the invention or inventions claimed in a) above: i) continuations-in-part of a)
above; ii) all divisions and continuations of these continuations-in-part; iii)
all patents issuing from such continuations-in-part, divisions, and
continuations; and iv) any reissues, reexaminations, and extensions of all such
patents.

 

- 2 -



--------------------------------------------------------------------------------

Licensed Patent Rights shall not include claims in b) above to the extent that
they are directed to new matter which is not the disclosed in the specifications
of a) above.

 

2.08 “Licensed Product(s)” means tangible materials which, in the course of
manufacture, use, or sale would be covered by one or more claims of the Licensed
Patent Rights that have not been held invalid or unenforceable by an unappealed
or unappealable judgment of a court of competent jurisdiction.

 

2.09 “Licensed Process(es)” means processes which, in the course of being
practiced would be covered by one or more claims of the Licensed Patent Rights
that have not been held invalid or unenforceable by an unappealed or
unappealable judgment of a court of competent jurisdiction.

 

2.10 “Licensed Territory” means the world.

 

2.11 “Net Sales” means the aggregate gross amount invoiced by Licensee or its
Affiliates on all sales or transfers for consideration of Licensed Product or
Licensed Process in the Licensed Territory to a third party, less the following
deductions to the extent such deductions are documented and (i) listed in the
invoice as a credit or charge added to the unit price of a Licensed Product or
Licensed Process or (ii) directly paid or actually incurred and not reimbursed
to or recovered by Licensee or its Affiliates with respect to the sale of such
Licensed Product or Licensed Process:

 

  a) bad debts actually written off which are attributable to sales of Licensed
Product or Licensed Process;

 

  b) trade, quantity and cash discounts and any other adjustments, including,
without limitation, those granted on account of price adjustments, billing
errors, rejected goods, damaged goods, returns, recalls, rebates, chargeback
rebates, fees, reimbursements or similar payments granted or given to
wholesalers or other distributors, buying groups, health care insurance carriers
or other institutions:

 

  c) freight, packing, handling, shipping, postage and insurance charges to the
extent that they are included in the price or otherwise paid by the purchaser;

 

  d) customs or excise taxes, including, without limitation, import duties,
sales tax and other taxes (except income taxes) or duties relating to sales,

 

  e) distribution, packing, handling and transportation charges for Licensed
Product to the extent that they are included in the price or otherwise paid by
the customer;

The foregoing adjustments shall be consistent with customary accounting
practices within the selling party and its Affiliates (or their respective
sublicensees) and in accordance with United States Generally Accepted Accounting
Principles (“GAAP”), consistently applied.

 

- 3 -



--------------------------------------------------------------------------------

It is understood, however, that in certain countries, Licensee or its Affiliates
may commercialize Licensed Products through a third party distributor or agent
under an arrangement in which Licensee or its Affiliates, (x) transfer the
Licensed Product to such distributor or agent at a fixed price that is not
necessarily related to the final selling price of the distributor or agent, and
(y) are not responsible for marketing and promoting such Licensed Product in
such countries and receive no compensation from the sale of such Licensed
Products by the distributor or agent. To the extent that such third party
distributors or agents would be considered “sublicensees”, the OHSU and Licensee
agree that the gross invoiced sales prices for the sale of the Licensed Product
by Licensee or its Affiliates to such third parties shall be the price to be
used for purposes of computing Net Sales in such countries provided, however,
that (i) such gross invoiced sales prices are determined prior to any deductions
by the selling party, (ii) the selling party receives no form of consideration
other than such gross invoiced sales prices from such third party distributors
or agents.

 

2.12 “Reasonable Commercial Efforts” means efforts and resources commonly used
in the pharmaceutical industry for a drug of similar commercial potential at a
similar stage in its lifecycle, taking into consideration its safety and
efficacy, the cost to develop and commercialize the product, its competitiveness
compared to alternative products, the proprietary position of the product, the
scope, timing and likelihood of regulatory approvals, the profitability of the
product and other relevant factors.

 

2.13 “Trigger Event” means any of the following:

 

  a) if Licensee becomes insolvent, bankrupt or generally fails to pay its debts
as such debts become due; is adjudicated insolvent or bankrupt; admits in
writing its inability to pay its debts; or shall suffer a custodian, receiver or
trustee for it or substantially all of its property to be appointed and, if
appointed without its consent, not be discharged within thirty (30) days; makes
an assignment for the benefit of creditors; or suffers proceedings under any law
related to bankruptcy, insolvency, liquidation or the reorganization,
readjustment or the release of debtors to be instituted against it and, if
contested by it, not dismissed or stayed within ten (10) days;

 

  b) if proceedings under any law related to bankruptcy, insolvency,
liquidation, or the reorganization, readjustment or the release of debtors are
instituted or commenced by Licensee;

 

  c) if any order for relief is entered relating to any of the proceedings
described in Paragraphs 2.13(a) or (b);

 

  d) if Licensee shall call a meeting of its creditors with a view to arranging
a composition or adjustment of its debts;

 

- 4 -



--------------------------------------------------------------------------------

  e) if Licensee shall by any act or failure to act indicate its consent to,
approval of or acquiescence in any of the proceedings described in Paragraphs
2.13 (a), (b), (c) or (d); or

 

  f) if Licensee fails to make commercially reasonable efforts to cure any
material breach by a sublicensee of any provision of its agreement with Licensee
that is directly related to the Licensed Patent Rights and would have a material
adverse impact on OHSU’s rights under this Agreement, or if after Licensee makes
such commercially reasonable efforts and sublicensee is still in material breach
for which there is no other adequate remedy other than termination, Licensee
fails to terminate such sublicense agreement within a reasonable period of time,
but in no event longer than one hundred eighty (180) days.

 

3. GRANT OF RIGHTS

 

3.01 OHSU hereby grants and Licensee accepts, subject to the terms and
conditions of this Agreement, an exclusive license to Licensee under the
Licensed Patent Rights and Licensed Know-How in the Licensed Territory to make,
have made, use, offer for sale, sell, export, and import any Licensed Products
in the Licensed Fields of Use and to practice and have practiced any Licensed
Processes in the Licensed Fields of Use.

 

3.02 At no cost to Licensee, for two (2) years from the effective date of the
Original License Agreement: 1) for all inventions conceived within that two
(2) years that are improvements to the patents and patent applications listed in
Appendix A, Licensee shall have the right to add said patents and patent
applications to Appendix A; and, 2) Licensee shall have the right to add patents
and patent applications acquired or licensed by or to OHSU that relate to the
pulsatile high-dose administration of Vitamin D and analogs in tumors and other
hyperproliferative disorders. In that event, the terms and conditions governing
said additional patent applications and patents added to Appendix A shall be the
terms and conditions provided for herein, as modified by any further written
agreement of the parties. After two (2) years from the effective date of the
Original License Agreement, the parties agree that Licensee will have the first
right to negotiate in good faith regarding any additional patent rights that
relate to pulsatile high-dose administration of Vitamin D and analogs in tumors
and other hyperproliferative disorders that Licensee desires to acquire from
OHSU.

 

3.03 This Agreement confers no license or rights by implication, estoppel, or
otherwise under any patent applications or patents of OHSU other than Licensed
Patent Rights regardless of whether such patents are dominant or subordinate to
Licensed Patent Rights.

 

3.04 The license of Paragraph 3.01 above is exclusive, except that (i) OHSU may
practice and use the Licensed Patent Rights and Licensed Know-How for
educational and non-commercial research purposes, (ii) OHSU may grant
non-exclusive licenses to other universities, academic institutions, and
nonprofit research organizations, with whom it has a contractual non-commercial
research collaboration, to practice the Licensed Patent Rights and Licensed
Know-How for educational and non-commercial research purposes, and (iii) the
U.S. government may use the Licensed Patent Rights as provided for in Paragraph
5.01.

 

- 5 -



--------------------------------------------------------------------------------

4. SUBLICENSING

 

4.01 Upon written approval by OHSU, which approval will not be unreasonably
withheld, Licensee may enter into sublicensing agreements under the Licensed
Patent Rights.

 

4.02 Licensee agrees that any sublicenses granted by it shall provide that the
obligations to OHSU of Paragraphs 5.01, 5.02, 8.01, 10.01, 10.02, 12.01-12.05,
and 13.01-13.10 of this Agreement shall be binding upon any sublicensee as if it
were a party to this Agreement. Licensee further agrees to attach copies of
these Paragraphs to all sublicense agreements.

 

4.03 Licensee shall have the right to enter into sub-licensing arrangements for
the rights, privileges and licenses granted hereunder. Any sublicensee shall
have the right to grant further sublicenses as necessary to meet its obligations
under any sublicense agreement with Licensee, provided that there be no dilution
of the royalties due to OHSU under Paragraph 6.02, 6.03, and 6.04. Any further
sublicensee will have no right to grant further sublicenses.

 

4.04 Any sublicenses granted by Licensee shall provide for the termination of
the sublicense, or the conversion to a license directly between such
sublicensees and OHSU, at the option of the sublicensee, upon termination of
this Agreement under Article 13, provided that, at the time of the election of
such conversion, such sublicensee is not in material breach of its sublicense
agreement with Licensee. Such conversion is contingent upon acceptance by the
sublicensee of the provisions of this Agreement.

 

4.05 Licensee agrees to forward to OHSU a copy of each fully executed sublicense
agreement postmarked within thirty (30) days of the execution of such agreement,
provided that Licensee may, in its sole discretion, redact from such copy
technical information that does not relate to Licensed Patent Rights, and
economic or competitive terms that do not relate to consideration paid for, or
other financial obligations relating to, the grant of the sublicense under the
Licensed Patent Rights.

 

4.06 In the event of a default under Article 13 hereunder, all portions relating
to this Agreement of any payments then or thereafter due to Licensee from each
of its sublicensees shall, to the extent not yet paid to Licensee as of the
effective date of any termination by OHSU due to such uncured default, upon
notice from OHSU to any such sublicensee, become owed directly to OHSU for the
account of Licensee; provided that OHSU shall remit to Licensee the amount by
which such payments in the aggregate exceed the total owed by Licensee to OHSU.

 

4.07 Even if Licensee enters into sublicenses, Licensee remains primarily liable
to OHSU for all of Licensee’s duties and obligations contained in this
Agreement.

 

- 6 -



--------------------------------------------------------------------------------

5. STATUTORY AND OHSU REQUIREMENTS AND RESERVED GOVERNMENT RIGHTS

 

5.01 If and only to the extent required and applicable under 35. U.S.C.
§202(c)(4), OHSU reserves on behalf of the Government an irrevocable,
nonexclusive, nontransferable, royalty-free license for the practice of all
subject inventions, as such term is defined in 35 U.S.C §201(e), licensed under
the Licensed Patent Rights.

 

5.02 If and only to the extent required and applicable under 35 U.S.C §204,
Licensee agrees that products used or sold in the United States embodying
Licensed Patent Rights that are subject inventions as defined in 35 U.S.C.
§201(e) shall be manufactured substantially in the United States, unless a
written waiver is obtained in advance from the Government.

 

6. ROYALTIES AND REIMBURSEMENT

 

6.01

 

  a) Promptly following the execution of the Original License Agreement,
Licensee shall issue to OHSU as a license issuance royalty 800,000 shares of the
Common Stock of Licensee, which shares will represent approximately [*]% of the
shares of the Common Stock of Licensee deemed to be outstanding on a
fully-diluted basis after giving effect to such issuance. A copy of a Term Sheet
relating to Licensee’s proposed Series A-1 Preferred Stock and Series A-2
Preferred Stock financing transactions wherein Licensee will raise an aggregate
of $[*] is attached hereto as Appendix B. It is anticipated that after the
closing of the Series A-1 Preferred Stock financing, wherein it is anticipated
that Licensee will raise $[*], the shares issued to OHSU will represent
approximately [*]% of the Common Stock of Licensee deemed to be outstanding on a
fully diluted basis and after the closing of the Series A-2 Preferred Stock
financing transaction, wherein it is anticipated that Licensee will raise an
aggregate of $[*], the shares issued to OHSU will represent approximately [*]%
of the Common Stock of Licensee deemed to be outstanding on a fully-diluted
basis. The shares of Common Stock to be issued to Licensee shall not be subject
to forfeiture and shall not be used as an offset or credit against future
royalties. This Agreement is conditioned upon Licensee raising cash equity on
substantially the terms described in the Series A-1/Series A-2 Term Sheet
attached as Appendix B.

 

  b) Concurrently with the issuance of the shares of Common Stock to OHSU, OHSU
shall execute an investment representation letter substantially in the form
attached hereto as Appendix C, and OHSU and Licensee shall execute a Stock
Restriction Agreement substantially in the form attached hereto as Appendix D
(the “Stock Restriction Agreement”). Licensee warrants and represents that
(i) the Stock Restriction Agreement is no more restrictive to the stockholder
than any other restriction agreement now in use or contemplated to be entered
into between

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 7 -



--------------------------------------------------------------------------------

 

Licensee and holders of its Common Stock and (ii) all holders of Common Stock of
Licensee who are employees and/or officers of Licensee have entered into or will
enter into a restriction agreement which includes restrictions substantially the
same as those set forth in the Stock Restriction Agreement.

 

  c) Licensee shall grant to OHSU the same “piggyback” registration rights as
are granted to investors (the “Investors”) participating in Licensee’s Series
A-1 Preferred Stock and Series A-2 Preferred Stock financing transactions.
Licensee will furnish to OHSU quarterly and annual financial statements and such
other financial information and reports as are furnished to the Investors, with
such statements, information and reports being furnished to OHSU at the same
time they are furnished to the Investors.

 

6.02 Licensee agrees to pay OHSU earned royalties as follows:

 

  a) [*] percent ([*]%) royalty on Net Sales by Licensee.

 

  b) In the event that any Licensed Product or practice of Licensed Process
incorporates other patent rights or rights in other intellectual property for
which royalties are due by Licensee, then Licensee shall not be required to
stack its royalty payments, and the parties shall negotiate in good faith among
Licensee, OHSU and the other holders of the intellectual property rights to
determine the division of the royalties so that Licensee shall not be required
to pay an aggregate royalty of more than [*] percent ([*]%) of Net Sales.
However, in no event shall the share of OHSU’s royalty be less than [*] percent
([*]%) of Net Sales of the Licensed Products or Licensed Processes.

 

6.03 Licensee agrees to pay OHSU milestone royalties and market launch royalties
as follows:

 

  a) $[*] upon successful completion of [*] for any product covered by Licensed
Patent Rights.

 

  b) $[*] upon successful completion of [*] for any product, covered by Licensed
Patent Rights.

 

  c) $[*] upon successful completion of [*] for any product covered by Licensed
Patent Rights.

 

  d) In the event that any product covered by Licensed Patent Rights fails after
completion of Phase III clinical trials, and a substitute product (backup
compound) covered by the Licensed Patent Rights must be substituted for the same
indication, no additional Phase I or II milestone royalties shall be due for any
backup compound(s).

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 8 -



--------------------------------------------------------------------------------

  e) $[*] upon [*] for any product covered by Licensed Patent Rights.

 

  f) Milestone royalties set forth in Paragraphs 6.03(a)-(c) are nonrefundable,
and shall have no credit or offset against future royalties. Market launch
royalties set forth in Paragraph 6.03(e) are refundable and are to be fully
credited against future royalties due.

 

6.04 Licensee shall pay to OHSU a sublicensing royalty of fifteen percent
(15%) of any monies or other consideration received by Licensee from any
sublicensing of the Licensed Patent Rights, including without limitation any
sublicense initiation fees, milestone payments, royalties on sales, and any
premium on any equity investment by sublicensees. Any non-cash consideration
received by the Licensee from such sublicensees shall be valued at its fair
market value as of the date of receipt. However, said payments from any
sublicensee shall not include consideration received for cost reimbursement of
R&D services, and no amount shall be due to OHSU from Licensee for consideration
received as reimbursement for such R&D services.

 

6.05 A claim of a patent or patent application licensed under this Agreement
shall cease to fall within the Licensed Patent Rights for the purpose of
computing the earned royalty payments in any given country on the earliest of
the dates that a) the claim has been abandoned but not continued, b) the patent
expires, c) the patent is no longer maintained by OHSU, or d) all claims of the
Licensed Patent Rights have been held to be invalid or unenforceable by an
unappealed or unappealable decision of a court of competent jurisdiction or
administrative agency.

 

6.06 No multiple royalties shall be payable to OHSU because any Licensed
Products or Licensed Processes are covered by more than one of the Licensed
Patent Rights.

 

6.07 On sales of Licensed Products and Licensed Processes by Licensee made in
other than an arm’s-length transaction. The value of the Net Sales attributed
under this Article 6 to such a transaction shall be that which would have been
received in an arm’s-length transaction, based on sales of like quantity and
quality products on or about the time of such transaction.

 

6.08 As an additional royalty, Licensee agrees to pay OHSU, within sixty
(60) days of OHSU’s submission of a statement and request for payment, an amount
equivalent to all reasonable expenses previously incurred by OHSU in the
preparation, filing, prosecution, and maintenance of Licensed Patent Rights.
Licensee further agrees to pay OHSU quarterly, within sixty (60) days of OHSU’s
submission of a statement and request for payment, a royalty amount equivalent
to all such patent expenses incurred during, the previous calendar quarter, as
of the date the statement and request for payment is sent by OHSU to Licensee.
Licensee may elect to surrender its rights in any country of the Licensed
Territory under any Licensed Patent Rights upon sixty (60) days’ written notice
to OHSU and owe no payment obligation under this Paragraph 6.08 for subsequent
patent-related expenses incurred in that country.

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 9 -



--------------------------------------------------------------------------------

6.09 Royalties due under this Article 6 shall be paid in U.S. dollars. For
conversion of foreign currency to U.S. dollars, the conversion rate shall be the
rate quoted in The Wall Street Journal on the last business day of the
applicable calendar quarter or half-year, as applicable, that the payment is
due. All checks and bank drafts shall be drawn on United States banks and shall
be payable to Oregon Health & Science University at the address shown on the
Signature Page below. Any loss of exchange, value, taxes, or other expenses
incurred in the transfer or conversion to U.S. dollars shall be paid entirely by
Licensee.

 

6.10 Amounts that are not paid when due shall accrue interest from the due date
until paid, at a rate equal to one percent (1.0%) per month or part thereof (or
the maximum allowed by law, if less).

 

7. DOMESTIC AND FOREIGN PATENT FILING, PROSECUTION, AND MAINTENANCE

 

7.01 OHSU in consultation with Licensee, and with Licensee’s approval, shall be
responsible for the preparation, filing, prosecution, and maintenance of any and
all patent applications or patents included in the Licensed Patent Rights. OHSU
shall use patent counsel selected by Licensee for said preparation, filing,
prosecution, and maintenance, OHSU shall promptly furnish copies of all
patent-related documents to Licensee.

 

7.02 Each party shall promptly inform the other as to all matters that come to
its attention that may affect the preparation, filing, prosecution, or
maintenance of the Licensed Patent Rights and permit each other to provide
comments and suggestions with respect to the preparation, filing, and
prosecution of Licensed Patent Rights, which comments and suggestions shall be
considered by the other party.

 

8. RECORD KEEPING

 

8.01 Licensee agrees to keep accurate and correct records of Licensed Products
made, used, or sold and Licensed Processes practiced under this Agreement
appropriate to determine the amount of royalties due OHSU. Licensee shall
require its sublicensees to keep similar records so as to enable Licensee to
audit any such sublicensees in order to meet its record keeping obligations
under this Agreement. Licensee’s records shall be retained for at least three
(3) years following a given reporting period. Licensee’s records shall be
available during normal business hours for inspection at the expense of OHSU by
an accountant or other designated auditor selected by OHSU for the sole purpose
of verifying reports and payments hereunder. The accountant or auditor shall
only disclose to OHSU information relating to the accuracy of reports and
payments made under this Agreement. If an inspection shows an under reporting or
underpayment in excess of five percent (5%) for any twelve (12) month period,
then Licensee shall reimburse OHSU for the cost of the inspection at the time
Licensee pays the unreported royalties, including any interest charges as
required by Paragraph 6.10 of this Agreement. All payments required under this
Paragraph 8.01 shall be due within thirty (30) days of the date OHSU provides
Licensee notice of the payment due.

 

- 10 -



--------------------------------------------------------------------------------

9. REPORTS ON PROGRESS, BENCHMARKS, SALES, AND PAYMENTS

 

9.01 Within ninety (90) days of the Effective Date of this Agreement, Licensee
shall provide OHSU with a written, executive summary of any current Development
Plan being used by Licensee, or, if applicable, with any exclusive sublicensee.

 

9.02 Licensee shall provide written annual reports on its product development
progress or efforts to commercialize for each of the Licensed Fields of Use
within sixty (60) days after December 31 of each calendar year. These progress
reports shall include, but not be limited to, progress on research and
development, status of applications for regulatory approvals, manufacturing,
sublicensing, marketing, and sales during the preceding calendar year, strategic
alliances with industry counterparts, as well as plans for the present calendar
year. Licensee agrees to provide any additional data reasonably required by OHSU
to evaluate Licensee’s performance.

 

9.03 Licensee shall report to OHSU the date of the First Commercial Sale of each
Licensed Product or Licensed Process in each country in the Licensed Territory
within thirty (30) days of such occurrence.

 

9.04 Licensee shall submit to OHSU within sixty (60) days after each calendar
half-year ending June 30 and December 31 a royalty report setting forth for the
preceding half-year period the amount of the Licensed Products sold or Licensed
Processes practiced by or on behalf of Licensee or its sublicensees in each
country within the Licensed Territory, the Net Sales, the milestones achieved,
and the amount of royalty accordingly due. With each such royalty report;
Licensee shall submit payment of the earned royalties due. If no earned
royalties are due to OHSU for any reporting period, the written report shall so
state. The royalty report shall be certified as correct by an authorized officer
of Licensee and shall include a detailed listing of all deductions made under
Paragraph 2.09 to determine Net Sales made under Article 6 to determine
royalties due.

 

9.05 Licensee agrees to forward semi-annually to OHSU a copy of such reports
received by Licensee from its sublicensees during the preceding half-year period
as shall be pertinent to a royalty accounting to OHSU by Licensee for activities
under the sublicense.

 

9.06 All plans and reports required by this Article 9 and marked “Confidential”
by Licensee shall be treated by OHSU as commercial and financial information
obtained from a person, and as privileged and confidential and, to the extent
permitted by the Oregon Public Records Law and other applicable laws, shall not
be disclosed to any third party.

 

10. PERFORMANCE

 

10.01 Licensee shall use Reasonable Commercial Efforts to introduce the Licensed
Products into the commercial market or apply the Licensed Processes to
commercial use as soon as practicable. The efforts of a sublicensee shall be
considered the efforts of Licensee.

 

10.02 If and only to the extent applicable under 35 U.S.C. §200, upon the First
Commercial Sale until the expiration of this Agreement, Licensee shall use
Reasonable Commercial Efforts to keep Licensed Products and Licensed Processes
reasonably accessible to the public.

 

- 11 -



--------------------------------------------------------------------------------

11. INFRINGEMENT AND PATENT ENFORCEMENT

 

11.01 OHSU and Licensee agree to notify each other promptly of each infringement
or possible infringement, as well as any facts which may affect the validity,
scope, or enforceability of the Licensed Patent Rights of which either party
becomes aware.

 

11.02 Pursuant to this Agreement and the provisions of Chapter 29 of Title 35,
United States Code, Licensee may (a) bring suit in its own name, at its own
expense, and on its own behalf for infringement of presumably valid claims in
the Licensed Patent Rights; (b) in any such suit, enjoin infringement and
collect for its use, damages, profits, and awards of whatever nature recoverable
for such infringement; and (c) settle any claim or suit for infringement of the
Licensed Patent Rights. Licensee shall take no action to compel. OHSU either to
initiate or to join in any such suit for patent infringement. Licensee may
request OHSU to initiate or join any such suit if necessary to avoid dismissal
of the suit. Should OHSU be made a party to any such suit, Licensee shall
reimburse OHSU for any costs, expenses, or fees which OHSU incurs as a result of
such motion or other action, including any and all costs incurred by OHSU in
opposing any such motion or other action. Upon Licensee’s payment of all costs
incurred by OHSU as a result of Licensee’s joinder motion or other action, these
actions by Licensee will not be considered a default in the performance of any
material obligation under this Agreement. In all cases, Licensee, agrees to keep
OHSU reasonably apprised of the status and progress of any litigation. Before
Licensee commences an infringement action or interference proceedings, Licensee
shall notify OHSU and give careful consideration to the views of OHSU in
deciding whether to bring suit.

 

11.03 In any infringement action or interference proceedings commenced under
Paragraph 11.02, the expenses including costs, fees, attorney fees, and
disbursements, shall be paid by Licensee. Up to [*] percent ([*]%) of such
expenses may be credited against the royalties payable to OHSU under Paragraph
6.02 under the Licensed Patent Rights in the country in which such a suit is
filed. In the event that [*] percent ([*]%) of such expenses exceed the amount
of royalties payable by Licensee in any calendar year, the expenses in excess
may be carried over as a credit on the same basis into succeeding calendar
years. Any recovery made by Licensee, through court judgment or settlement,
first shall be applied to reimburse OHSU for royalties withheld as a credit
against litigation expenses and then to reimburse Licensee for its litigation
expense. Any remaining recoveries shall be shared equally by Licensee and OHSU.

 

11.04 OHSU shall cooperate fully with Licensee in connection with an
infringement action or interference proceedings initiated under Paragraph 11.02.
OHSU agrees promptly to provide access to all necessary documents and to render
reasonable assistance in response to a request by Licensee.

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 12 -



--------------------------------------------------------------------------------

11.05 In the event that a declaratory judgment action alleging invalidity or
non-infringement of any of the Licensed Patent Rights shall be brought against
Licensee or raised by way of counterclaim or affirmative defense in an
infringement suit brought by Licensee under Paragraph 11.02, pursuant to this
Agreement and the provisions of Chapter 29 of Title 35, United States Code or
other statutes, Licensee may a) defend the suit in its own name, at its own
expense, and on its own behalf for presumably valid claims in the Licensed
Patent Rights; b) in any such suit, ultimately to enjoin infringement and to
collect for its use, damages, profits, and awards of whatever nature recoverable
for such infringement; and c) settle any claim or suit for declaratory judgment
involving the Licensed Patent Rights; provided, however, that OHSU shall have
the first right to take such actions and shall have a continuing right to
intervene in such suit. Licensee shall take no action to compel OHSU either to
initiate or to join in any such declaratory judgment action. Licensee may
request OHSU to initiate or join any such suit if necessary to avoid dismissal
of the suit. Should OHSU be made a party to any such suit by motion or any other
action of Licensee, Licensee shall reimburse OHSU for any costs, expenses, or
fees which OHSU incurs as a result of such motion or other action. Upon
Licensee’s payment of all casts incurred by OHSU as a result of Licensee’s
joinder motion or other action, these actions by Licensee will not be considered
a default in the performance of any material obligation under this Agreement. If
Licensee elects not to defend against such declaratory judgment action, OHSU, at
its option, may do so at its own expense. In all cases, Licensee agrees to keep
OHSU reasonably apprized of the status and progress of any litigation. Before
Licensee commences an infringement action, Licensee shall notify OHSU and give
careful consideration to the views of OHSU in deciding whether to bring suit.

 

12. DISCLAIMER OF WARRANTIES AND INDEMNIFICATION

 

12.01 OHSU offers no warranties other than those specified in Article 1.

 

12.02 OHSU does not warrant the validity of the Licensed Patent Rights and makes
no representations whatsoever with regard to the scope of the Licensed Patent
Rights, or that the Licensed Patent Rights may be exploited without infringing
other patents or other intellectual property rights of third parties.

 

12.03 OHSU MAKES NO WARRANTIES, EXPRESSED OR IMPLIED, OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OF ANY SUBJECT MATTER DEFINED BY THE CLAIMS OF
THE LICENSED PATENT RIGHTS.

 

12.04 OHSU does not represent that it will commence legal actions against third
parties infringing the Licensed Patent Rights.

 

12.05

Licensee shall indemnify and hold OHSU, its directors, trustees, officers,
employees, students, fellows, agents, and consultants harmless from and against
all liability, demands, damages, expenses, and losses, including but not limited
to death, personal injury, illness, or property damage in connection with or
arising out of a) the use by or on behalf of Licensee or sublicensees,
directors, employees, or third parties of any Licensed

 

- 13 -



--------------------------------------------------------------------------------

 

Patent Rights, or b) the design, manufacture, distribution, or use of any
Licensed Products, Licensed Processes or materials, or other products or
processes developed in connection with or arising out of the Licensed Patent
Rights, or c) otherwise arising out of exercise of Licensed Patent Rights
granted under this Agreement. Licensee at all times shall carry insurance or
self-insurance sufficient to cover its contractual obligations with respect to
activities performed under this Agreement. Licensee shall provide evidence of
this coverage to OHSU.

 

13. TERM, TERMINATION, AND MODIFICATION OF RIGHTS

 

13.01 This Agreement is effective as of the effective date of the Original
License Agreement and shall extend to the expiration of the last to expire of
the Licensed Patent Rights unless sooner terminated as provided in this Article
13.

 

13.02 In the event that Licensee is in default in the performance of any
material obligations under this Agreement, and if the default has not been
remedied within sixty (60) days after the date of notice in writing of such
default, OHSU may terminate this Agreement by written notice.

 

13.03 Licensee may, upon sixty (60) days written notice to OHSU, terminate this
Agreement by doing all of the following:

 

  a) Ceasing to make, have made, use, import, sell and offer for sale any
Licensed Products and/or use of Licensed Processes;

 

  b) Terminating all sublicenses, and causing all sublicensees to cease making,
having made, using, importing, selling and offering for sale any Licensed
Products and/or use of Licensed Processes; and

 

  c) Paying all monies owed to OHSU under this Agreement

 

13.04 OHSU shall specifically have the right to terminate this Agreement if OHSU
determines that: 1) Licensee is more than thirty (30) days late in paying to
OHSU any consideration due under this Agreement and Licensee does not
immediately pay OHSU in full upon demand, 2) Licensee experiences a Trigger
Event, or 3) Licensee breaches this Agreement (other than a breach solely under
13.04 (1)1 and does not cure the breach within sixty (60) days after written
notice of the breach.

 

13.05

 

  a)

OHSU shall specifically have the right to terminate or modify, at its option,
this Agreement, if OHSU determines in good faith that Licensee: 1) is not
reasonably proceeding with the development and practical application (as such
term is defined in 35 U.S.C. §201(f)) of Licensed Products or Licensed Processes
and the Licensee can not otherwise demonstrate to OHSU’s reasonable satisfaction
that the Licensee has taken, or can be expected to take within a reasonable
time, effective steps to achieve practical application of the Licensed Products
or Licensed Processes; or 2) is not keeping Licensed Products or Licensed

 

- 14 -



--------------------------------------------------------------------------------

 

Processes reasonably available to the public after commercial use commences. In
making this determination, OHSU will take into account the normal course of such
commercial development programs conducted with sound and reasonable business
practices and judgment. Prior to invoking this right, OHSU shall give written
notice to Licensee providing Licensee specific notice of, and a sixty (60) day
opportunity to respond to, OHSU’s concerns as to the previous items 1) and 2).
If Licensee fails to alleviate OHSU’s concerns as to the previous items 1) and
2) or fails to initiate corrective action to OHSU’s satisfaction, OHSU may
terminate or modify this Agreement.

 

  b) Notwithstanding Paragraph 13.05(a) above, if Licensee has sublicensed its
rights under this Agreement to a third party and OHSU has approved Licensee’s
execution of such sublicense pursuant to Paragraph 4.01 of this Agreement,
Licensee and sublicensee shall be considered to be reasonably proceeding with
development and practical application of Licensed Products and otherwise
complying with this Paragraph 13.05 while such sublicense agreement is in effect
and not materially breached by sublicensee.

 

13.06 Within ninety (90) days of expiration or termination of this Agreement
under this Article 13, a final report shall be submitted by Licensee. Any
royalty payments, including those related to patent expense, due to OHSU shall
become immediately due and payable upon termination or expiration. If this
Agreement is terminated under this Article 13, sublicensees may elect to convert
their sublicenses to direct licenses with OHSU pursuant to Paragraph 4.04.

 

13.07 Upon termination of this Agreement, in the event that a sublicensee does
not convert its sublicense to a direct license with OHSU pursuant to Paragraph
4.04, Licensee and any sublicensee shall, at OHSU’s request, return to OHSU any
data provided or generated by OHSU to or for Licensee during the term of this
Agreement that will facilitate the development of the Licensed Patent Rights.
Licensee will, and will cause its sublicensee who has not converted its
sublicense to a direct license with OHSU to, negotiate in good faith with OHSU,
or with any third party with whom OHSU is in confidential discussions for the
license of Licensed Patent Rights subsequent to the termination of this
Agreement, for the sale of any such data owned or controlled by Licensee and/or
its sublicensee that will facilitate the development of the Licensed Patent
Rights.

 

13.08

Upon termination of this Agreement, Licensee shall cause physical inventories to
be taken immediately of: (a) all completed Licensed Products or products
requiring the use of Licensed Processes on hand under the control of Licensee or
any sublicensee; and (b) such Licensed Product(s) or products as are in the
process of manufacture and component parts thereof as of the date of termination
of this Agreement, which inventories shall be reduced to writing. Licensee shall
deliver copies of such written inventories, verified by an officer of Licensee
forthwith to OHSU. OHSU shall have 46 days after receipt of such verified
inventories within which to challenge the inventory and request an audit. Upon
five days written notice to Licensee, OHSU and its agents shall be given access
during business hours to the premises of Licensee or its sublicensees for

 

- 15 -



--------------------------------------------------------------------------------

 

the purpose of conducting an audit. Upon the termination of this Agreement,
Licensee shall, at its own expense forthwith remove, efface or destroy all
references to OHSU from all advertising or other materials used in the promotion
of Licensee’s business or the business of any sublicensee and Licensee and any
sublicensee shall not thereafter represent in any manner that it has rights in
or to the Licensed Patent Rights or Licensed Product(s) or products requiring
the use of Licensed Process(es).

 

13.09 Notwithstanding the foregoing, if this Agreement terminates other than
pursuant to Paragraph 13.04 1) or 2), Licensee shall have a period of six
(6) months to sell off its inventory of Licensed Product(s) or products
requiring the use of Licensed Process(es) existing on the date of termination of
this Agreement and shall pay royalties to OHSU with respect to such Licensed
Product(s) and products within thirty (30) days following the expiration of such
six-month period (“Sell Off Right”).

 

13.10 Paragraphs 4.06, 6.06, 6.07, 8.01, 9.06, 12.01-12,05, 13.06-13.10, and
14.12 of this Agreement shall survive termination of this Agreement. Licensee’s
obligation to pay all monies owed accruing under this Agreement shall survive
termination of this Agreement.

 

14. GENERAL PROVISIONS

 

14.01 Neither party may waive or release any of its rights or interests in this
Agreement except in writing. The failure of OHSU to assert a right hereunder or
to insist upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right by OHSU or excuse a similar subsequent failure
to perform any such term or condition by Licensee.

 

14.02 This Agreement constitutes the entire agreement between the parties
relating to the subject matter of the Licensed Patent Rights, and all prior
negotiations, representations, agreements, and understandings are merged into,
extinguished by, and completely expressed by this Agreement.

 

14.03 The provisions of this Agreement are severable, and in the event that any
provision of this Agreement shall be determined to be invalid or unenforceable
under any controlling body of law, such determination shall not in any way
affect the validity or enforceability of the remaining provisions of this
Agreement.

 

14.04 If either party desires a modification to this Agreement, the parties
shall, upon reasonable notice of the proposed modification by the party desiring
the change, confer in good faith to determine the desirability of such
modification. No modification will be effective until a written amendment is
signed by the signatories to this Agreement or their designees.

 

14.05 The construction, validity, performance, and effect of this Agreement
shall be governed by the laws of the State of Oregon.

 

14.06 All notices required or permitted by this Agreement shall be given by
prepaid, first class, registered or certified mail properly addressed to the
other party at the address designated on the following Signature Page, or to
such other address as may be designated in writing by such other party, and
shall be effective as of the date of the postmark of such notice.

 

- 16 -



--------------------------------------------------------------------------------

14.07 This Agreement shall not be assigned by Licensee except a) to an
Affiliate, b) with the prior written consent of OHSU, such consent not to be
unreasonably withheld, and to be deemed given if Licensee requests OHSU’s
consent and OHSU does not respond to Licensee’s request within sixty (60) days
of said request; or c) as part of a sale or transfer of substantially the entire
business of Licensee relating to operations which concern this Agreement.
Licensee, shall notify OHSU within ten (10) days of any assignment of this
Agreement by Licensee.

 

14.08 Licensee agrees in its use of any OHSU-supplied materials to comply with
all applicable statutes, regulations, and guidelines.

 

14.09 In connection with this Agreement, the parties may provide to each other
certain confidential information (“Confidential Information”). Each party agree
to take customary steps to protect Confidential Information of the other party,
including according such information the same policies and procedures applicable
to its own confidential business information. Confidential Information will be
disclosed to agents, employees, and sublicensees of Licensee only on a
“need-to-know” basis and only after such persons or companies have been informed
of and obligated to maintain confidentiality. Each party will use the
Confidential Information of the other only in connection with exercising its
rights under this Agreement. Confidential Information will not include
information which is now or becomes part of the public domain through no fault
of the receiving party, was already known by the receiving party at the time of
disclosure by the disclosing party, was independently developed by the receiving
party without use of Confidential Information of the other party, was obtained
from a third party not under any confidentiality obligation with respect to such
information, or was required to be disclosed by law, including the Oregon Public
Records Law.

 

14.10 Licensee acknowledges that it is subject to and agrees to abide by the
United States laws and regulations (including the Export Administration Act of
1979 and Arms Export Control Act) controlling the export of technical data,
computer software, laboratory prototypes, biological material, and other
commodities. The transfer of such items may require a license from the cognizant
agency of the Government or written assurances by Licensee that it shall not
export such items to certain foreign countries without prior approval of such
agency. OHSU neither represents that a license is or is not required or that, if
required, it shall be issued.

 

14.11 Licensee agrees to mark the Licensed Products or products requiring the
use of Licensed Processes or their packaging sold in the United States with all
applicable U.S. patent numbers and similarly to indicate “Patent Pending”
status. All Licensed Products or products requiring the use of Licensed
Processes manufactured in, shipped to, or sold in other countries shall be
marked in such a manner as to preserve OHSU patent rights in such countries.

 

- 17 -



--------------------------------------------------------------------------------

14.12 By entering into this Agreement, OHSU does not directly or indirectly
endorse any product or service provided, or to be provided, by Licensee whether
directly or indirectly related to this Agreement. Licensee shall not state or
imply that this Agreement is an endorsement by OHSU, or its employees.
Additionally, Licensee shall not use the names of OHSU or their employees in any
advertising, promotional, or sales literature without the prior written consent
of OHSU. Either party may issue a press release regarding this Agreement
provided that the contents of said press release are mutually agreed to by the
parties.

 

14.13 The parties agree to attempt to settle amicably any controversy or claim
arising under this Agreement or a breach of this Agreement, including use of
mediation.

[SIGNATURES BEGIN ON NEXT PAGE.]

 

- 18 -



--------------------------------------------------------------------------------

OHSU PATENT LICENSE AGREEMENT EXCLUSIVE/EQUITY

SIGNATURE PAGE

 

FOR OHSU:     by:  

/s/ Arundeep S. Pradhan

          Date May 25, 2007 Arundeep S. Pradhan     Director, Technology and
Research     Collaborations, Oregon Health & Science University    

Mailing Address for Notices:

Technology and Research Collaborations, L335

Oregon Health & Science University

2525 S.W. First Avenue, Suite 120

Portland, Oregon 97201

 

  Licensee

 

by:  

/s/ John P. Walker

   

Signature of Authorized Official

    Date

John P. Walker

   

Printed Name

   

Chairman-Interim CEO

   

Title

   

 

Mailing Address for Notices:  

601 Gateway Blvd., Suite 800

 

South San Francisco, Ca 94080

 

 

- 19 -



--------------------------------------------------------------------------------

APPENDIX A

Patent or Patent Application

PCT Patent Application #W0 99/49870 “Vitamin D and its Analogs in the Treatment
of Tumors and Other Hyperproliferative Disorders.” Patent applications related
to the pulsatile high-dose administration of Vitamin D and analogs in tumors and
other hyperproliferative disorders, including, but not limited to, as follows:

 

Matter ID   

Country

  

Title

  

Inventor

  

Filing

Date

 

Application

No.

  Issue Date  

Patent

No.

[*]    [*]    [*]    [*]    [*]   [*]   [*]   [*]

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

- 20 -



--------------------------------------------------------------------------------

APPENDIX B

Term Sheet

Included in Original License Agreement

 

- 21 -



--------------------------------------------------------------------------------

APPENDIX C

Investment Representation Letter

Included in Original License Agreement

 

- 22 -



--------------------------------------------------------------------------------

APPENDIX D

Stock Restriction Agreement

Included in Original License Agreement

 

- 23 -